 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT

 9
                          SOUTHERN DISTRICT OF CALIFORNIA

10

11 JOSHUA PRICE and ROBERT                    Case No. 3:18-cv-01502-JAH-MSB
   BOCK, individually and on behalf of
12 all others similarly situated,             ORDER GRANTING PLAINTIFFS’
                                              MOTION FOR PRELIMINARY
13               Plaintiffs,                  APPROVAL OF CLASS ACTION
                                              SETTLEMENT
14         v.
15 FERRELLGAS, INC., a Delaware
   Corporation; and DOES 1 through 50,
16 inclusive,

17             Defendants.
18         Plaintiffs Joshua Price and Robert Bock (“Plaintiffs”) filed a Motion for
19 Preliminary Approval of Class Action Settlement. Doc. No. 34.                Upon careful
20 consideration of the parties’ pleadings, IT IS HEREBY ORDERED:

21         1. Preliminary approval of the Settlement is GRANTED.                    The Court
22 preliminarily finds the terms of the Settlement to be fair, reasonable and adequate

23 under Rule 23(e) of the Federal Rules of Civil Procedure, including the amount of the

24 settlement fund; the amount of distributions to class members; the procedure for giving

25 notice to class members; the procedure for objecting to or opting out of the Settlement;

26 and the maximum amounts allocated to an incentive payment, costs and attorney’s

27 fees.

28


                                            -1-
     ORDER GRANTING PRELIMINARY APPROVAL                             Case No. 3:18-cv-01502-JAH-MSB
 1          2. Having reviewed the form and content of the Notice of Proposed Class Action
 2 Settlement submitted by the Parties as Exhibits A to their September 16, 2019 joint

 3 motion, the Court hereby approves the Notice. The Parties shall have discretion to

 4 jointly make minor non-material revisions to the Notices before emailing, mailing,

 5 and/or publishing them.

 6          3. Defendant shall timely serve upon the appropriate State official of each State
 7 in which a class member resides and the appropriate Federal official, a notice of the

 8 proposed settlement in compliance with the requirements of the Class Action Fairness

 9 Act, 28 U.S.C. §1715 et seq. (“CAFA”).                   By November 18, 2019, Defendants’
10 Counsel shall serve, or cause to be served, on Class Counsel and filed with the Court

11 proof, by affidavit or declaration, regarding compliance with CAFA §1715(b).

12          4. Plaintiffs shall timely submit the proposed settlement to the Labor and
13 Workforce Development Agency pursuant to California Labor Code § 2699(l)(2). By

14 November 18, 2019, Class Counsel shall serve, or cause to be served, on Defendant’s

15 Counsel and filed with the Court proof, by affidavit or declaration, regarding

16 compliance with California Labor Code § 2699(l)(2).

17          5. For settlement purposes only, the Court certifies the Settlement Class,
18 consisting of all persons who worked as a service technician and/or bobtail delivery

19 driver for Defendant Ferrellgas, Inc. (“Defendant”) in California at any time between

20 May 2, 2014 and September 15, 2019, with the exception of: 1) individuals who were

21 employed by Defendant as bobtail delivery drivers only and at no time on or after June

22 21, 2016, whose claims were released pursuant to the settlement in Corlew v.

23 Ferrellgas, Inc., Los Angeles County Superior Court Case No. BC521730; 2) any

24 other person who previously settled or released any of the claims covered by this

25 Settlement; or 3) any other person who was previously paid or received awards through

26 civil or administrative actions for the claims covered by this Settlement.

27          6. The Court hereby appoints Plaintiffs Joshua Price and Robert Bock as the
28 Settlement Class representatives.


                                                      -2-
     [proposed] ORDER GRANTING PRELIMINARY APPROVAL                        Case No. 3:18-cv-01502-JAH-MSB
 1          7. The Court appoints Gregory N. Karasik of Karasik Law Firm and Alexander
 2 I. Dychter and S. Adam Spiewak of Dychter Law Offices APC as Settlement Class

 3 counsel.

 4          8. The Court appoints Atticus Administration as the Settlement Administrator.
 5          9. The Court directs the Settlement Administrator to provide notice to class
 6 members as set forth in the Settlement, within forty-five (45) calendar days of entry of

 7 this Order via First Class U.S. Mail. The Settlement Administrator shall promptly

 8 notify the Parties of all requests for exclusion, objections, and related correspondence

 9 received by the Response Deadline as indicated below and outlined by the Settlement

10 Agreement.

11          10. Any Settlement Class Member who intends to object to the fairness of the
12 Settlement, Class Counsel’s request for Attorneys’ Fees and Expenses, Plaintiffs’

13 request for Service Awards, or any other aspect of the Settlement must file a valid

14 Notice of Objection with the Settlement Administrator, including a written objection

15 explaining why he or she believes the Settlement should not be approved by the Court

16 as fair, reasonable, and adequate. The written statement of the objection must include

17 a detailed statement of the Settlement Class Member’s objection(s), as well as the

18 specific reasons, if any, for each such objection, including any evidence and legal

19 authority the Settlement Class Member wishes to bring to the Court’s attention. That

20 written statement also must contain the Settlement Class Member’s printed name,

21 address, telephone number, basis of the Settlement Class Member’s inclusion in the

22 Settlement Class, and any other supporting papers, materials, or briefs the Settlement

23 Class Member wishes the Court to consider when reviewing the objection.                    The
24 objection must state whether it applies only to the objector, to a specific subset of the

25 Settlement Class, or to the entire Settlement Class, and must state with specificity the

26 grounds for the objection.

27          11. The Court orders that Class Members who do not request exclusion from
28 the Settlement are enjoined from filing or prosecuting any claims, suits or


                                                      -3-
     [proposed] ORDER GRANTING PRELIMINARY APPROVAL                  Case No. 3:18-cv-01502-JAH-MSB
 1 administrative proceedings regarding the Released Claims.

 2          12. In addition, the Court sets the following deadlines:
 3                  a. Deadline for members of the Settlement Class to opt out of the
 4                  settlement or to object to the Settlement: March 2, 2020.
 5                  b. By March 13, 2020, the Settlement Administrator shall file with the
 6                  Court the details outlining the scope, method, and results of the Notice
 7                  dissemination, including but not limited to, the number of Notice Packets
 8                  mailed, any return deliveries, any unresolved disputes, objections and
 9                  request for exclusion.
10           13. A hearing (the “Fairness Hearing”) shall be held on April 6, 2020 at 2:30
11 p.m. in Courtroom 13B of the United States District Court for the Southern District of

12 California, at the James M. Carter and Judith N. Keep United States Courthouse, 333

13 West Broadway, San Diego, California 92101, to determine: (a) whether the

14 Settlement Class should be finally certified; (b) whether the Settlement set forth in the

15 Agreement should be finally approved as fair, reasonable, adequate, and in the best

16 interests of the Settlement Class; (c) whether a final judgment should be entered

17 dismissing the claims of the Plaintiffs and the Settlement Class Members with

18 prejudice; (d) whether and, if so, what amount to award Attorneys’ Fees and Expenses

19 to Class Counsel pursuant to the fee application to be filed as referenced in this Order

20 (if any); (e) whether and, if so, what amount to award Service Awards to Plaintiffs in

21 recognition of their time and service to the Settlement Class pursuant to the application

22 to be filed as referenced in this Order (if any); and (f) any objections to the Settlement,

23 the application for Attorneys’ Fees and Expenses, and/or the application for Service

24 Awards.

25          14. All papers in support of final approval of the Settlement shall be filed with
26 the Court and served upon all counsel of record by March 2, 2020. Class Counsel shall

27 file with the Court and serve upon all counsel of record any application, and all papers

28 in support of any such application, for an award of Attorneys’ Fees and Expenses


                                                      -4-
     [proposed] ORDER GRANTING PRELIMINARY APPROVAL                    Case No. 3:18-cv-01502-JAH-MSB
 1 and/or for Service Awards for Plaintiffs by March 2, 2020. Any reply papers shall be

 2 filed with the Court and served upon all counsel of record by March 23, 2020.

 3          15. A Settlement Class Member seeking to make an appearance at the Fairness
 4 Hearing must file with the Court, by March 2, 2020, written notice of his or her intent

 5 to appear at the Fairness Hearing.                 Lawyers asserting objections on behalf of
 6 Settlement Class Members also must file a notice of appearance with the Court by

 7 March 2, 2020. Any Person filing an objection shall, by doing so, submit himself or

 8 herself to the exclusive jurisdiction and venue of the Court, and shall agree to be

 9 subject to discovery by the Parties.

10          16.     Any notice of intention to appear must be addressed to the Clerk of Court;
11 refer to the action Price v. Ferrellgas, Inc. et al No. 3:18-cv-01502-JAH-MSB, and

12 must be filed with, and received by, the Clerk of Court by March 2, 2020, by hand

13 delivery or first-class mail, postage prepaid, at:

14          Clerk of Court
            U.S. District Court for the Southern District of California
15
            James M. Carter and Judith N. Keep Courthouse
16          333 West Broadway
            San Diego, California 92101
17

18          Copies of any such submission and all included materials also must be served
19 upon the Parties by hand delivery or first-class mail, postage prepaid.

20          17. The Court may, for good cause, extend any of the deadlines set forth in this
21 Order without further notice to the Settlement Class Members.                  The Court may
22 reschedule or postpone the Fairness Hearing without further notice to the Settlement

23 Class.

24          18. The Court shall retain continuing jurisdiction to resolve any dispute that may
25 arise regarding the interpretation and enforcement of the terms of the Settlement,

26 general administration of the Settlement and the Settlement Administrator, and post-

27 judgment matters as appropriate under court rules or as set forth in the agreement.

28


                                                      -5-
     [proposed] ORDER GRANTING PRELIMINARY APPROVAL                        Case No. 3:18-cv-01502-JAH-MSB
 1          19. The Court may approve amendments, modification, or expansion of the
 2 terms and provisions of the Agreement as may be agreed to by the Parties by written

 3 instrument signed by the named Parties and counsel for all Parties or their

 4 successors-in-interest without further notice to the Settlement Class.

 5          20. IT IS FURTHER ORDERED that the hearing on Plaintiffs’ Motion for
 6 Preliminary Approval of Class Action Settlement set for November 4, 2019 at 2:30

 7 p.m. is VACATED.

 8

 9 DATED: October 25, 2019

10
                                                            ____________________________
11                                                          HON. JOHN A. HOUSTON
                                                            UNITED STATES DISTRICT COURT
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -6-
     [proposed] ORDER GRANTING PRELIMINARY APPROVAL                        Case No. 3:18-cv-01502-JAH-MSB
